Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application was granted request for prioritized examination (TRACK I) on May 17, 2022. 
This Action is in response to the papers filed on August 16, 2022. Claims 21-40 are currently pending. Claims 21-40 have been amended by Applicant’s amendment filed on August 16, 2022. No claims were newly added.  
The terminal disclaimer filed on August 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending Application No. 17,331,423 and  U.S. Patent 10,675,305; US Patent 10,688,132; US Patent 11,110,125;  US Patent 11,311,577,  of US Patent 10,323,248, US Patent 10,323,249, US Patent 10,472,637 US Patent 10,858,660 and  US Patent 10,669,549 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Applicant’s representative was contacted August 24, 2022 to amend claims 21-28 and 30-40 to set forth the claims filed on August 16, 2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Andrew Kumamoto on August 24, 2022.

Proposed Examiner’s amendment

Claims 21-28 and 30-40 have been amended as follows:

Page 4, line 6 of claim 21, the phrase “ a second transgene, and a fourth polynucleotide encoding a second RDE” is replaced by----- a second transgene that is operably linked to a fourth polynucleotide encoding a second RDE----------

Page 5, line 1 of claim 22, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 5, line 1 of claim 23, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene------- and line 2 of claim 23, the phrase “and IL-12” is replaced by ---an IL-12-----

Page 5, line 1 of claim 24, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 5, line 1 of claim 25, the phrase “the receptor is chimeric antigen receptor or a T cell receptor that binds ” is replaced by -----the chimeric antigen receptor or the T cell receptor binds -------
Page 5, line 1 of claim 26, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------
Page 5, line 1 of claim 27, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene------- and line 2 of claim 27, the phrase “and IL-12” is replaced by ---an IL-12-----

Page 5, line 1 of claim 28, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 6, line 1 of claim 30, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 6, line 1 of claim 31, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene------- and line 2 of claim 31, the phrase “and IL-12” is replaced by ---an IL-12-----

Page 6, line 1 of claim 32, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 6, line 1 of claim 33, the phrase “the receptor is chimeric antigen receptor that binds ” is replaced by -----the chimeric antigen receptor binds -------

Page 6, line 1 of claim 34, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 6, line 1 of claim 35, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene------- and line 2 of claim 35, the phrase “and IL-12” is replaced by ---an IL-12-----

Page 6, line 1 of claim 36, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 7, line 1 of claim 37, the phrase “the receptor is chimeric antigen receptor that binds ” is replaced by -----the chimeric antigen receptor binds -------

Page 7, line 1 of claim 38, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------

Page 7, line 1 of claim 39, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene------- and line 2 of claim 39, the phrase “and IL-12” is replaced by ---an IL-12-----

Page 7, line 1 of claim 40, the phrase “ the transgene” is replaced by -----the first transgene or  the second transgene-------


Reasons for allowance. 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the claimed isolated primary T cell as recited in claim 21. 
CAR and T-cell receptor activation in  primary T-lymphocyte can induce glycolysis in the cell which reduces GAPDH binding of the RNA, increases half-life of the RNA, which produces increased expression of the transgene encoded in the RNA and controlled by the RDE.” [emphasis added]( paragraph [0011] of the published application). Moreover, “the RDE can be bound by metabolic or glycolytic enzymes which couples expression of the transgene to the activation state of the cell through these metabolic or glycolytic enzymes . Some metabolic or glycolytic enzymes bind to RDEs in the transcript and degrade or target for degradation the transcript. When those metabolic or glycolytic enzymes  become active, the enzymes no longer bind to the RDEs, the transcripts are stable for a longer period of time, and the transcripts can be translated for this longer period of time.” [emphasis added] ( paragraph [0012]).  
Furthermore, the applicant is on record as stating that changes in metabolism in primary T cells from oxidative phosphorylation (OXPHOS) to aerobic glycolysis occur when  T cells are activated through CAR binding (see Applicant-Initiated Interview Summary filed on 12/12/2019  for Application 16/446,505).
Withdrawn objections/ rejections
Specification
Cross-Reference to Related Application.
In view of Applicants’ amendment to the Specification filed on 8/16/2022, the objection to the Specification has been withdrawn.
Provisional Double Patenting 
In view of Applicants’ terminal disclaimer over copending Application No. 17,331,423, the rejection of claims 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17,331,423 as per claims filed on May 26, 2021 has been withdrawn.
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent 10,675,305; US Patent 10,688,132; US Patent 11,110,125;  US Patent 11,311,577,  of US Patent 10,323,248, US Patent 10,323,249, US Patent 10,472,637 US Patent 10,858,660 and  US Patent 10,669,549, the rejection of claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,675,305; claims 1-17 of US Patent 10,688,132; claims 1-13 of US Patent 11,110,125;  claims 1-12 of US Patent 11,311,577,   claims 1-13 of US Patent 10,323,248, claims 1-14 of US Patent 10,323,249, claims 1-20 of US Patent 10,472,637; claims 1-17 of US Patent 10,858,660 and  claims 1-17 of US Patent 10,669,549 has been withdrawn. 

Claim Rejections - 35 USC § 101
	In view of Applicants’ amendment, the rejection of claims 21-40 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn. 

                                                       Claim Rejections - 35 USC § 112
In view of Applicants’ amendment, the rejection of claims 21-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention has been withdrawn.

Conclusion
Claims 21-40  are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633